DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2020 has been entered. 

Response to Amendment
The amendment of 22 September 2020 has been entered.
Disposition of claims:
	Claims 1-2, 4, 10, and 11-14 have been amended.

	Claims 1-2, 4, and 9-14 are pending.
The cancellation of claim 7 has rendered moot the rejection of claim 7 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 1 and 12 have overcome the rejections of claims 1-17 under 35 U.S.C. 103 over Bawendi et al. (US 2007/0103068 A1) (hereafter “Bawendi”) in view of Kinge et al. (US 2018/0254421 A1) (hereafter “Kinge”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-17 under 35 U.S.C. 103 over Bawendi et al. (US 2007/0103068 A1) (hereafter “Bawendi”) in view of Kinge et al. (US 2018/0254421 A1) (hereafter “Kinge”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0186909 A1) (hereafter “Kim”) in view of Bawendi et al. (US 2007/0103068 A1) (hereafter “Bawendi”) and Kinge et al. (US 2018/0254421 A1) (hereafter “Kinge”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-2, 4, and 9: Kim discloses a light emitting element comprising a first electrode, a second electrode that face the first electrode, an emission layer between the first electrode and the second electrode, a hole transport layer between the first electrode and the emission layer, and an electron transport layer between the emission layer and the second electrode {Fig. 2 as described in paragraphs [0045]-[0060] and [0064]-[0065]}.
The light emitting layer comprises a quantum dot {Fig. 2, element 100 described in paragraphs [0034], [0038], [0045], and [0057]}
Kim does not describe a specific device comprising a quantum dot consisting of a Cu2S or Ag2S core and a shell including at least one of ZnSe or ZnS.
However, Kim teaches that the quantum dot has a core/shell configuration {paragraphs [0034]-[0042]}.
Kim exemplifies Cu2S and Ag2S (among a limited number of others) as materials that can be used as the core of the quantum dot {paragraph [0037]}.
Kim teaches that the shell can comprise a compound having a positive ion precursor that is Zn (among a limited number of others) {paragraph [0035]} and a negative ion precursor that can be Se or S (among a limited number of others) {paragraphs [0036]}.
Bawendi teaches that ZnSe and ZnS are known shell materials for core/shell type quantum dots used in the emission layer of light emitting devices {paragraph [0046]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light emitting device of Kim by using quantum dots in the light emitting layer having a core comprising Cu2S or Ag2S and a shell comprising ZnSe or ZnS, based on the teaching of Kim and Bawendi. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of one of Cu2S or Ag2S and one of ZnSe or ZnS would have been choices from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to 
Kim does not exemplify a specific device in which the hole transport layer includes at least one compound selected from p-ZnTe and p-ZnSe.
However, Kim teaches that the hole transport layer can include at least one compound selected from p-ZnTe and p-ZnSe (among a limited number of others) {paragraph [0060]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the light emitting device of Kim by including at least one compound selected from p-ZnTe and p-ZnSe in the hole transport layer, based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of one of p-ZnTe or p-ZnSe would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce high performing organic light-emitting devices.
Kim does not teach that the materials of the hole transport layer and the electron transport layer are in the form of quantum dots.
Kinge teaches a light emitting device comprising a hole transport layer, a light-emitting layer, and an electron transport layer in which each layer is comprised of quantum dots {paragraphs [0007]-[0010}
Kinge teaches that by providing such a configuration it is possible that the characteristics of each of the electron transport layer, the active layer, and the hole transport layer may be freely adapted, in order to match with the requirements to the optoelectronic device, which may be done by selecting for each of the electron transport layer, the active layer, and the hole transport layer quantum dots, which have respectively suitable characteristics {paragraph [0012]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the light emitting device of Kim by providing the materials of the hole transport layer and the electron transport layer in the form of quantum dots, based on the teaching of Kinge. The motivation for doing so would have been to freely adapt the characteristics of each layer, as taught by Kinge. It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make a light emitting device.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claims 10-11:
Kim as modified by Bawendi and Kinge does not exemplify that the material of the electron transport layer includes at least one selected from n-ZnSe, n-ZnS, and n-ZnO.
However, Kim teaches that the material of the electron transport layer can includes at least one selected from n-ZnSe, n-ZnS, and n-ZnO (among a limited number of others) {paragraph [0065]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the light emitting device of Kim by including at least one compound selected from n-ZnSe, n-ZnS, and n-ZnO in the electron transport layer, based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of one of n-ZnSe, n-ZnS, and n-ZnO would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce high performing organic light-emitting devices.
As outlined above, the material of the electron transport layer is a quantum dot.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claims 12-14: Kim as modified by Bawendi and Kinge teaches all of the features with respect to claim 1, as outlined above.
The current claim 12 differs from the current claim 1 in that a light emitting diode display, comprising a substrate, a thin film transistor on the substrate, the first electrode of the structure of the light emitting device of claim 1 is connected with the thin film transistor. The first electrode, the second electrode facing the first electrode, the emission layer, and the hole transport layer of the light-emitting device of claim 1 otherwise has the same structure as the first electrode, the second electrode facing the first electrode, the emission layer, and the hole transport layer of claim 12.
Kim does not teach a display device comprising the light emitting device of Kim.
However, Bawendi teaches that a plurality of light emitting devices may be used to form a display, and that passive or active electronics may be included for controlling or switching power (e.g. see paragraphs [0017], [0053] and [0058]).  Paragraph [0063] also teaches that the device structure may be optimized for contact by thin film transistor technologies. 
Bawendi’s exemplary LEDs comprise a substrate as required for the display of present claims 12-14.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have produce a display device using the light emitting device of Kim on a substrate in which a thin film transistor that is on the substrate is connected to the first electrode of the light emitting device of Kim, based on the teaching of Bawendi. The modification would have been a combination of prior art elements according to known methods to yield predictable results. Furthermore, one of 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786